Case 2:20-cv-10627-KM-ESK Document 26 Filed 11/10/20 Page 1 of 3 PageID: 236




                                                                    90 Park Avenue
                                                                  New York, NY 10016
                                                            212-210-9400 | Fax: 212-210-9444


  Steven L. Penaro                                                Direct Dial: 212-210-9460                           Email: steve.penaro@alston.com




  VIA ELECTRONIC FILING

  November 10, 2020


  The Honorable Kevin McNulty
  United States District Court Judge
  United States District Court for the District of New Jersey
  50 Walnut St.
  Newark, NJ 07101

  Re:          MedWell, LLC v. CIGNA Corporation, et al.
               Docket No.: 2:20-cv-10627-KM-ESK

  Dear Judge McNulty:

          We represent Defendants Cigna Corporation, Cigna Health and Life Insurance
  Company, Cigna Healthcare of New Jersey, Inc., and Connecticut General Life Insurance
  Company (“Cigna”) in the above-referenced matter. We submit this letter in response to
  Plaintiff Medwell, LLC’s (“Medwell”) letter regarding certain material that Cigna
  submitted in connection with its Surreply in Opposition to Medwell’s Motion to Remand
  (Dkt. No. 24).

               A.           The Venus Laboratories and Harris Corporation Benefit Plan Anti-
                            Assignment Provisions

          In response to this Court’s request that Cigna address Medwell’s assertion that
  Cigna had not established that the benefit plans at issue are void of anti-assignment clauses,
  Cigna submitted select pages from two example summary plan descriptions of benefit plans
  applicable to patients at issue in Medwell’s unjust enrichment claim. (See Dkt. Nos. 22
  and 23.) Both of the two summary plan descriptions that Cigna submitted expressly allow
  assignments to providers. (Id.) In addition, Cigna submitted sworn testimony from a
  Senior Advisor in Cigna’s Special Investigations Unit attesting that the relevant Medwell
  patients were beneficiaries of the benefit plans for which Cigna submitted the summary
  plan descriptions on the dates the respective patients received services from Medwell. (Dkt.
  No. 22-1 ¶¶ 10, 14 (attesting that “[o]n the dates that C.B. purportedly received services
  from Medwell, she was a beneficiary of the Venus Laboratories Plan” and “[o]n the dates


  Alston & Bird LLP                                                                                                                        www.alston.com

  Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Case 2:20-cv-10627-KM-ESK Document 26 Filed 11/10/20 Page 2 of 3 PageID: 237
  The Honorable Kevin McNulty
  November 10, 2020
  Page 2


  that C.Y. purportedly received services from Medwell she was a beneficiary of the Harris
  Corporation Plan.”).

           Two days later, without first seeking leave of court, Medwell filed a letter
  suggesting that the summary plan descriptions that Cigna submitted were misleading. 1
  (Dkt. No. 24.) Specifically, Medwell argues that the summary plan descriptions that Cigna
  submitted were not in effect at the time the two patients received services from Medwell.
  (Id. at 1-2.) Medwell makes this argument based on the fact that the year the summary plan
  descriptions were issued is not the same year the patient received services from Medwell.

          As Cigna’s Senior Advisor has already attested to previously, the summary plan
  descriptions Cigna submitted reflected the valid and effective terms of the applicable
  benefits plans on the dates the respective patients allegedly received services from
  Medwell. However, out of an abundance of caution, Cigna provides herewith an additional
  declaration reaffirming that the relevant plan language reflected in the summary plan
  descriptions that Cigna submitted was in effect on the dates the patients allegedly received
  services from Medwell. (See Exhibit A, Declaration of John DiManno ¶¶ 12, 16.) As
  explained in the attached declaration of John DiManno, typically, new summary plan
  descriptions for benefit plans insured and/or administered by Cigna, such as the two
  summary plan descriptions Cigna submitted, are produced every three years, unless there
  are major plan changes or upon request by the Plan. (Id. ¶ 10.) In the years where new
  summary plan descriptions are not produced, Cigna produces riders for any language or
  benefit changes, including any changes to anti-assignment provisions. (Id.) Here, neither
  summary plan description contains a rider regarding assignment of benefits, meaning no
  changes were made to the benefit plans regarding assignment of benefits. (Id. ¶¶ 11, 15.)
  Thus, the provision in the summary plan descriptions providing that “medical benefits are
  assignable to the provider” was still the operative plan language on the date the respective
  patients received services from Medwell. (Id. ¶¶ 12, 16.) Accordingly, for at least these
  two patients, Medwell has an assignment of benefits under an ERISA-governed plan with
  an express provision allowing assignments.

         For all of these reasons, Medwell’s reference to a later version of the Venus
  Laboratories summary plan description purportedly dated January 1, 2020 is irrelevant.
  Even assuming the 2020 summary plan description has the anti-assignment provision that
  Medwell claims it does, those plan terms were not in effect when the relevant patient
  received services from Medwell in 2019. The terms in the summary plan description that
  Cigna submitted reflected the operative plan language.



  1
    Medwell also complains that Cigna has not provided copies of the full benefit plans. (Dkt.
  No. 24 at 2.) Cigna provided Medwell with unredacted copies of the exact exhibits that
  were filed under seal with the Court. Medwell’s demands for additional documents and
  information outside of the discovery process is improper.
Case 2:20-cv-10627-KM-ESK Document 26 Filed 11/10/20 Page 3 of 3 PageID: 238
  The Honorable Kevin McNulty
  November 10, 2020
  Page 3


         B.      Medwell’s Redacted Claims for Reimbursement

          Additionally, Medwell accuses Cigna of “refusing” to provide unredacted copies
  of the claims for reimbursement that were filed with Cigna’s Opposition to Plaintiff’s
  Motion to Remand. (Dkt. No. 24 at 2.) As Medwell acknowledges, however, the only
  information redacted from the claims for reimbursement is individually identifiable health
  information that Cigna is prohibited from disclosing under the Health Insurance Portability
  and Accountability Act (“HIPAA”) and its implementing regulations. By law, Cigna
  cannot disclose such information to a third party (including Medwell’s counsel) absent
  certain circumstances. As Cigna already explained to Medwell, in accordance with HIPAA
  regulations, Cigna is willing to provide unredacted copies of the claims for reimbursement
  subject to an appropriate protective order. Cigna invited Medwell to provide a draft
  protective order for Cigna to review. Medwell’s counsel refused and instead filed its letter
  with the Court misleadingly alleging that Cigna has refused to disclose individually
  identifiable health information. Cigna remains willing to provide the requested
  information subject to a suitable protective order.

          For all of the foregoing reasons and the reasons set forth in Cigna’s Surreply in
  Opposition to Medwell’s Motion to Remand, for at least some of the claims for
  reimbursement at issue in Medwell’s unjust enrichment claim, Medwell has an assignment
  of benefits from its patients under an ERISA-governed plan with an express provision
  allowing assignments. Accordingly, at least some of Medwell’s claims for reimbursement
  at issue in its unjust enrichment claim are preempted by ERISA, rendering federal
  jurisdiction proper in this case.



                                                       Sincerely,

                                                       /s/ Steven L. Penaro

                                                       Steven L. Penaro
